Citation Nr: 0110724	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a concussion.

2.  Entitlement to non-service-connected pension benefits 
with retroactive payments.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of entitlement to non-service-connected pension 
benefits with retroactive payments and entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain 
will be addressed in the Remand portion of this decision.

The Board notes that in a September 17, 1999 statement, the 
veteran apparently requested that his claim of entitlement to 
service connection for residuals of herbicide exposure be 
reopened.  The veteran reiterated this request in his May 
2000 substantive appeal on other issues.  The RO has not 
issued a rating decision as to this request; thus the matter 
is referred to the RO for appropriate action. 

Finally, in his May 2000 substantive appeal, the veteran 
requested a hearing before a Member of the Board.  In a May 
2000 statement, the veteran withdrew his request for a 
hearing before a Member of the Board.  Thus, this case is 
properly before the Board for appellate review.



FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied entitlement 
to service connection for a concussion.

2.  Evidence submitted since the July 1996 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

Evidence submitted since the July 1996 rating decision 
denying entitlement to service connection for a concussion is 
new and material; the claim for this benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
residuals of a concussion was originally denied in a July 
1996 rating decision on the basis that the claim was not well 
grounded.  The veteran was informed of this determination in 
a July 1996 letter from the RO.  The veteran did not file a 
timely notice of disagreement as to that determination.  The 
July 1996 rating decision therefore became final based upon 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying a 
claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The veteran requested that his claim of entitlement to 
service connection for residuals of a concussion be reopened 
in May 1999.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A great deal of medical evidence has been received since the 
RO's July 1996 rating decision, including VA examination 
reports, clinical records, and additional service medical 
records.  An October 1996 VA orthopedic examination reflects 
that the veteran reported being blown off of the road by a 
rocked in July 1970.  The veteran reported that he woke up 
with dirt in his mouth and ringing in his ears.  He also 
reported being hospitalized at a naval facility in DaNang.  
Clinical records dated in 1997 reflect complaints of 
headaches.  In a January 2000 VA examination report, it was 
noted that the veteran reported being told during service 
that he had a sprained back and a concussion.  The Board is 
of the opinion that this evidence is not wholly cumulative or 
redundant of the evidence previously on file and is 
sufficiently significant to the issue on appeal that it must 
be considered in order to fairly decide the merits of this 
claim.   Viewed in a favorable light, the additional evidence 
does "contribute to a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
disability.   See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  A claim reopened after new and material evidence 
has been presented must be considered de novo.  See Manio v. 
Derwinski, 1 Vet. App. at 145.  



ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
concussion; the claim is reopened.  To this extent only, the 
appeal is granted.



REMAND

In regard to the issue of entitlement to service connection 
for residuals of a concussion, the Board notes that this 
claim was originally denied by the RO on the grounds that the 
claim was not well grounded.  The Board further notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the records reflects that there are no service 
medical records or personnel records in the claims folder 
documenting the veteran's back injury and subsequent 
treatment.  The veteran's separation examination is also not 
of record.  A December 1998 statement from the National 
Personnel Records Center (NPRC) reflects that the veteran's 
separation examination may have been sent to the VA on 
Wilshire Boulevard in Los Angeles, California in November 
1971.  The Board further notes that the veteran has not been 
afforded a VA examination in regard to his claimed residuals 
of a concussion.  The Board notes that the veteran's 
Department of Defense Form 214 reflects that the veteran 
received the Combat Action Ribbon, thus consideration of 
38 U.S.C.A. § 1154 is warranted.  Finally, the Board notes 
that in a July 1994 Social Security Administration disability 
evaluation report, it was noted that the veteran had a 
current industrial claim pending regarding a head injury.  

In regard to the claim of entitlement to non-service-
connected pension benefits with retroactive payments, a 
review of the record reflects that the RO originally denied 
entitlement to such in a January 1995 rating decision.  The 
veteran was informed of that decision in a January 1995 
letter from the RO and did not file a notice of disagreement 
as to that decision.  In April 1996, the veteran filed a VA 
Form 21-526, seeking entitlement to pension benefits.  In a 
May 1999 statement, the veteran again requested entitlement 
to non-service-connected pension benefits with retroactive 
payments.  In a September 1999 letter to the veteran, the RO 
informed him that he was not entitled to non-service-
connected pension benefits because his income exceeded the 
limit set by law.  In September 1999, the veteran filed a 
notice of disagreement as to all issues addressed in letters 
from the RO dated in September 1999 and January 1995.  

In a January 2000 letter to the veteran, the RO informed the 
veteran that if he wished to claim entitlement to non-
service-connected pension benefits, he should complete the 
enclosed VA Form 21-4138 and a general medical examination 
would be scheduled.  However, the veteran had already 
submitted a VA Form 21-438 requesting entitlement to non-
service-connected pension benefits in May 1999.  The veteran 
reiterated that request in his May 2000 substantive appeal. 

Thus, the record reflects that the veteran filed a notice of 
disagreement as to the September 1999 letter denial of his 
claim of entitlement to non-service-connected pension 
benefits.  The RO has not issued a statement of the case as 
to this issue.

Finally, in regard to the issue of entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain, 
this issue was remanded by the Board in an August 1998 
decision.  In a June 1999 rating decision, the RO determined 
that a 10 percent evaluation was warranted for lumbosacral 
strain effective from August 8, 1994, and a 20 percent 
evaluation was warranted effective from January 13, 1998.  In 
a July 1999 statement, the veteran accepted the rating 
board's action and his appeal was closed.  In a September 
1999 statement, the veteran indicated his desire to appeal 
his currently assigned evaluation for lumbosacral strain.  In 
a January 2000 letter to the veteran, the RO informed him 
that his September 1999 statement had been accepted as a 
request to reopen his claim of entitlement to an increased 
evaluation of his service-connected lumbosacral strain.  In 
an April 2000 rating decision, the RO denied entitlement to 
an evaluation in excess of 20 percent for a low back 
condition.  In his May 2000 substantive appeal, the veteran 
indicated his disagreement with his back rating.  The RO has 
not issued a statement of the case as to this issue.  Thus, 
the Board is required to remand these issues to the RO for 
the issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999) (The notice of disagreement 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the Court; the Board should have 
remanded the issue to the RO for the issuance of a statement 
of the case).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make every attempt to 
obtain the veteran's complete service 
medical records and service personnel 
records.  When obtained, these records 
should be associated with the claims 
folder.  

3.  The RO should request that the veteran 
provide all relevant information, 
including worker's compensation reports, 
treatment records, incident reports, etc., 
regarding the industrial related head 
injury noted in a July 1994 Social 
Security Administration disability 
evaluation report.  This information 
should be obtained and associated with the 
claims folder.  

4.  The veteran should be afforded a VA 
specialist examination to determine the 
current nature and etiology of the claimed 
residuals of a concussion.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All relevant 
symptomatology must be reported in detail.  
All necessary diagnostic tests should be 
completed and reported in detail.  The 
examiner is requested to express an 
opinion as to whether the veteran suffers 
any residuals of a concussion and, if so, 
if it is as least as likely as not that 
the residuals of a concussion are related 
to an incident of military service.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The issues of entitlement to an 
evaluation in excess of 20 percent for 
lumbosacral strain and entitlement to 
non-service-connected pension benefits 
with retroactive payments are remanded to 
the RO for the issuance of a statement of 
the case.

7.  Should a timely substantive appeal be 
received concerning these issues, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





